     Case 2:19-cv-02195-MCE-DB Document 45 Filed 12/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CESAR N. HERNANDEZ,                                No. 2:19-cv-2195 MCE DB P
12                       Plaintiff,
13           v.                                          ORDER
14    A. CONSTABLE, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se. This case is proceeding on plaintiff’s claims

18   that defendants were deliberately indifferent to his serious medical needs in violation of the

19   Eighth Amendment. In a document filed November 2, 2020, plaintiff states that he is moving to

20   “suppress” the “Muslim oil” confiscated by defendant Constable. However, plaintiff also states

21   that he is seeking a copy of the lab analysis of the oil, a copy of a lock-up order, and a copy of a

22   write-up. (ECF No. 37.) Defendants oppose the motion. (ECF No. 40.) They argue that, to the

23   extent plaintiff is seeking discovery, it is too late to do so. Discovery must have been served on

24   the opposing party no later than September 30, 2020. (See Discovery and Scheduling Order (ECF

25   No. 32).)

26          This court agrees with defendants that even had plaintiff served the discovery on

27   defendants as required, it would have been untimely. Moreover, it appears that the discovery

28   plaintiff seeks relates to claims made in his first amended complaint that he was denied due
                                                        1
     Case 2:19-cv-02195-MCE-DB Document 45 Filed 12/23/20 Page 2 of 2


 1   process and equal protection when he was placed in administrative segregation. This court found

 2   plaintiff failed to state cognizable due process and equal protection claims. Those claims were

 3   dismissed from this action. (See ECF Nos. 14, 22.) This case is proceeding only on plaintiff’s

 4   claims that defendants were deliberately indifferent to his need for blood pressure medication.

 5   (See ECF No. 14.) Therefore, even if plaintiff’s attempt to serve discovery was timely, that

 6   discovery would be irrelevant to this action.

 7            For the foregoing reasons, and good cause appearing, IT IS HEREBY ORDERED that

 8   plaintiff’s motion to suppress (ECF No. 37) is denied.

 9
     Dated: December 23, 2020
10

11

12

13

14

15

16
     DLB:9
17   DB/prisoner-civil rights/hern2195.mtn to suppress or

18

19

20
21

22

23

24

25

26
27

28
                                                            2
